Citation Nr: 0124232	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972 and from November 1980 to December 1980.  He had 
service in the Republic of Vietnam from April 1970 to April 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, Fourth Edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 C.F.R. § 3.304(f) (2001); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

A report from a private psychologist, dated in January 2000, 
and numerous VA outpatient treatment records, dated since 
January 1998, show that the veteran has a diagnosis of PTSD.  

In a statement received in April 1999 and in testimony at his 
hearing at the RO in March 2001, the veteran reported that 
during his assignment in Vietnam, he participated in combat 
and had several traumatic experiences which led to the 
diagnosis of PTSD.  First, he reported that he volunteered to 
go on ambushes with the 2nd of the 14th or with the 1st of the 
27th and that on his first mission, he wet his pants after 
receiving fire.  He also reported that on that mission, a 
soldier by the name of Lieutenant James died in his arms.  He 
stated that the mission took place in May, June, or July 
1970.  During the veteran's hearing, it was noted that James 
could have been the soldier's first or last name, and that 
James could have been a Lieutenant or a Sergeant.  

In April 1999, the veteran also reported that during a convoy 
from Long Binh to Chu Lang, he thought the convoy was being 
attacked and placed extensive 60 caliber machine gun fire on 
a village.  Finally, the veteran reported that while on guard 
duty at Cu Chi, he killed a Viet Cong, who was noting 
landmarks for purpose of aiming enemy mortar fire. 

The veteran's service personnel records on file show that 
during his first period of active duty, he was a switchboard 
operator.  They do not show the units to which he was 
assigned in Vietnam, nor do they show the duties he performed 
in Vietnam.

None of the veteran's stressors have yet been confirmed; 
however, a denial of entitlement to service connection for 
PTSD solely because of an unconfirmed stressor is improper, 
unless it has first been reviewed by the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 798 
Cissna Road, Suite 101, Springfield, Virginia 22150-3197.  VA 
Ajudication and Procedure Manual, M21-1 (hereinafter M21-1), 
Part III, Para. 5.14 (April 30, 1999).  The Court has held 
that the M21-1 provisions dealing with PTSD are substantive 
rules that are the equivalent of VA regulations.  Cohen at 
139.

In regard to the veteran's claimed stressors, it should be 
noted that special considerations attend the cases of combat 
veterans.  38 U.S.C.A. § 1154(b) (West 1991).  Section 
1154(b) provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the VA shall accept as sufficient proof 
of service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected.  The veteran must still meet his evidentiary 
burden with respect to service connection.  Section 1154(b) 
sets forth a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute. As the first step, 
it must be determined whether the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  (Satisfactory lay or 
other evidence under 38 U.S.C.A. § 1154(b) means credible 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  VA is not 
required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).)  Second, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service.  The statute provides that if 
these two inquiries are met, the VA shall accept the 
veteran's evidence as "sufficient proof of service-
connection, even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very 
favorable to the veteran by providing that the VA shall 
resolve every reasonable doubt in favor of the veteran.  The 
presumption is, however, rebuttable.  The VA may rebut the 
presumption by presenting clear and convincing evidence to 
the contrary.  Thus, as the third step in the analysis, it 
must be determined whether the government has met its burden 
of rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. Brown, 
82 F.3d 389, 392-93 (1996).  

In a statement (buddy statement), dated in February 1999, a 
former fellow service member, R.L.L., indicated that the 
veteran volunteered to participate in ambushes and that he 
witnessed the veteran going on such a mission.  He also 
indicated that on one such mission, Lieutenant James was 
killed.  Finally, R.L.L. noted the convoy incident in which 
the veteran opened up on a village and incidents in Cu Chi 
when Viet Cong would stick there heads up out of tunnel 
holes.  The buddy statement is not service department 
evidence that the veteran engaged in combat, and does not 
make the veteran's statements about the stressor conclusive 
under 38 C.F.R. § 3.304(f).  However, if the buddy statement 
is otherwise credible, it may (standing alone or in 
conjunction with other evidence) be sufficient proof that the 
veteran "engaged in combat."  If so, the veteran's 
statements shall be accepted as sufficient proof of the 
existence of the combat-related stressor, notwithstanding the 
absence of any official record of the event, assuming that 
the statement is consistent with the circumstances of the 
veteran's service and there is not "clear and convincing" 
evidence to the contrary.  See 38 U.S.C. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996) (rebuttal of section 1154(b) evidence).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A).  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Op. VA Off. Gen. Counsel, Precedent 16-92 (July 24, 
1992) (published in VA Summary of Precedent Opinions of the 
General Counsel, 57 Fed. Reg. 49743, 49747 (November 3, 
1992)).  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  Through official channels, the RO 
should request a copy of the veteran's 
service personnel records, including, but 
not limited to, those indicating his 
units of assignment, any temporary duty 
orders, and the duties he performed in 
Vietnam.  In this regard, the RO should 
also request copies of the veteran's 
performance evaluations (enlisted 
efficiency reports), which could show the 
specific duties he performed in Vietnam.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
PTSD.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  The RO should request that the 
veteran specify the circumstances of his 
alleged stressors during his assignment 
in Vietnam.  These should include, but 
are not limited to the incident in which 
a man named James was killed and the 
incident in which he shot a Viet Cong who 
was in the process of setting aiming 
landmarks for enemy mortars.  Such 
information should include, but is not 
limited to, the dates, locations, units 
involved, and identities of the 
individuals involved, including their 
names, ranks, and units of assignment.  
The RO should notify the veteran that the 
more detailed the information, the more 
likely it is that the alleged stressor(s) 
can be confirmed.  The RO should then 
ascertain whether the alleged stressors 
are supported by the evidence.  In so 
doing, the RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  That summary 
and a copy of the veteran's DD 214 and 
other service personnel records should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197   The RO 
should request that USASCRUR provide 
information that might corroborate the 
veteran's alleged stressors, including 
whether or not he participated in combat.  
Such information should include, but is 
not limited to, the history, operational 
reports, and morning reports for each 
unit to which the veteran was assigned 
during his participation in the Republic 
of Vietnam.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

5.  If the RO determines that at least 
one of the claimed stressors is supported 
by the evidence, the RO should schedule 
the veteran for a psychiatric examination 
to determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
veteran's claims folder must be made 
available to the examiner for review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  The rationale for all 
opinions must be provided.  
6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
attorney must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




